Citation Nr: 1124458	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a lumbar spine sprain with degeneration of L5-S1.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 through March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

With regard to the Veteran's claim, the Board concludes that a new VA examination is warranted to determine the current severity of the Veteran's low back disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Although the Veteran was provided with a VA general medical examination in April 2009 which addressed his low back disorder, the examination is not adequate, as it does not provide all the information necessary to rate the Veteran's low back disability under the pertinent rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Specifically, the VA examiner did not indicate whether the Veteran had intervertebral disc syndrome or whether he had any incapacitating episodes of back pain.  Further, the examiner did not fully address the level of functional loss caused by the Veteran's low back disability (e.g., flare-ups).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a new VA examination addressing the current severity of the Veteran's low back disability must be provided.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:
		
1.  Obtain VA treatment records dating since June 2009.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's thoracolumbar spine in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  If pain on motion of the thoracolumbar spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability.  Finally, an opinion must be stated as to whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups, if feasible. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected low back disorder, including any radiating pain to the lower extremities.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  The examiner must state whether the neurological findings are more productive of mild, moderate, moderately severe, or severe impairment.  Any neurologic abnormalities associated with the Veteran's low back disorder, including, but not limited to, bowel or bladder impairment, must be reported.  The examiner must state whether the Veteran has intervertebral disc syndrome.  The examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's low back disability. 

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, with consideration of a separate rating for any neurological component of the Veteran's low back disability, if warranted.  See 38 C.F.R. § 4.71a, Note (1) (2010).  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


